Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
Suscribimos la sentencia que en el presente caso emite la mayoría de los integrantes del Tribunal. Ello no obs-tante, hemos entendido procedente expresarnos breve-mente, y por separado, en vista de algunos de los argumen-*270tos expresados en la opinión disidente, los cuales entendemos erróneos.
La opinión disidente señala que “[e]l arrendamiento [que los recurridos pretenden establecer] es una explota-ción comercial de la propiedad por parte del propietario, en la cual éste cede el uso y disfrute a un tercero a cambio del pago de unos cánones”. (Énfasis nuestro.) Opinión disi-dente, págs. 275-276. En esencia, la minoría se ampara en dicho razonamiento para concluir que la construcción de la unidad de vivienda que realizaron los esposos Rodríguez-Saldivar en el sótano de su propiedad, con el propósito de destinarla a alquiler, es contraria al propósito que tuvo el desarrollador al constituir la servidumbre en equidad so-bre la Urbanización Mansiones de Playa Húcares (Urbanización). Diferimos.
Al examinar las restricciones de uso impuestas por el desarrollador en el presente caso, mediante la escritura de constitución de servidumbre de la Urbanización, vemos que éstas son tan claras que huelga el que sean “interpretadas”. Según la referida escritura, los solares sólo pueden ser usados con fines residenciales y, cierta-mente, existe una prohibición expresa sobre todo uso comer-cial o para servicios profesionales de éstos.
Ello no obstante, no es necesario un análisis exhaustivo de dicha prohibición para concluir que cuando el desarro-llador prohibió el uso “comercial” de las estructuras se re-firió, indudablemente, a establecimientos que se dedican a la venta de productos o servicios.(1) En otras palabras, lo que quiso prohibir el desarrollador fueron negocios tales como: colmados, farmacias, salones de belleza, restauran-tes, tiendas de ropa, de zapatos, centros de cuido de -niños, sastrerías, lavanderías, talleres de mecánica, centros de cuido de envejecientes, panaderías, gimnasios, etc. En lo *271que respecta a la prohibición de "servicios profesionales”, la restricción se refiere, sin lugar a dudas y a modo de ejemplo, a oficinas de dentistas, doctores, abogados, conta-bles, etc.
En otras palabras, no debe haber la menor duda sobre el hecho de que el alquiler para fines residenciales de alguna de las propiedades en la Urbanización no está contemplado dentro de la restricción comercial que estableció el desarrollador.
Resulta importante enfatizar que la escritura de servi-dumbre permite, de forma expresa, el alquiler de las pro-piedades, con la única limitación de que no sea por menos de una semana. Por otro lado, y en cuanto a las limitacio-nes sobre la construcción, la escritura de servidumbre dis-pone que las construcciones que se realicen deberán cum-plir con la reglamentación para un distrito de zonificación R-l según dispuesta por la Administración de Reglamentos y Permisos (A.R.Pe.) u otras agencias concernidas, así como obtener la aprobación del Comité de Arquitectura de la Asociación. En cuanto al área de construcción, dispone que las edificaciones por construirse sólo podrán ser de tipo residencial.
Vemos, entonces, que no debe haber duda en cuanto a que lo que el desarrollador prohibió fue que a los solares se les diera un uso “comercial” o “profesional”, tales como los mencionados anteriormente. Como consecuencia de lo anterior se desprende que lo que el desarrollador pretendió fue que las viviendas fuesen utilizadas para fines residen-ciales exclusivamente. Por otro lado, resulta importante señalar que no surge que la intención del desarrollador fuese prohibir que hubiera más de una unidad de vivienda por solar.
En consecuencia, no creemos que sea obvio —tal y como parece entenderlo la minoría— que “resulta claro que el desarrollador no contempló, como uso residencial permi-tido, la construcción de unidades familiares independien-tes a la residencia principal en los solares del referido pro-yecto, con el propósito de explotarlas comercialmente *272mediante alquiler”. Opinión disidente, pág. 277. Tal con-clusión no se desprende de la escritura de servidumbre.(2)
Debe mantenerse presente que conforme surge de la de-cisión que este Tribunal emitiera en Asoc. Vec. Urb. Huyke v. Bco. Santander, 157 D.P.R. 521 (2002), las servidumbres en equidad deben ser interpretadas restrictivamente; ello por la simple y sencilla razón de que éstas, a su vez, res-tringen el uso y destino de las propiedad gravadas, lo cual incide sobre el derecho de propiedad. Interpretar tales li-mitaciones de manera más restrictiva de lo que se preten-dió cuando fueron establecidas equivale a enmendarlas e imponerles más limitaciones que las inicialmente pacta-das, lo cual es jurídicamente improcedente.
La minoría, al interpretar la servidumbre de modo que prohíba la construcción realizada en el presente caso, hace una interpretación mucho más restrictiva que la contem-plada por el desarrollador. La imposición de condiciones restrictivas al uso y disfrute de las viviendas de la Urba-nización Playa Húcares, repetimos, constituye una limita-ción al derecho de propiedad, derecho que tiene protección constitucional. Por ello, no se trata de ir más allá en bús-queda de lo que el desarrollador no plasmó expresamente en la escritura. En otras palabras, la interpretación de las cláusulas, condiciones y restricciones contempladas en la escritura de servidumbre no puede convertirse en el ejerci-cio de "inferir” una voluntad que no está expresamente plasmada.
Somos del criterio que, si hubiese sido el verdadero pro-pósito del desarrollador prohibir la construcción de unida-des independientes de vivienda dentro de las unidades principales, así lo hubiera hecho expresamente. En ausen-cia de una prohibición de esta naturaleza tenemos que arribar a la inevitable consecuencia que la construcción de más de una unidad de vivienda por solar no está prohibida por la referida escritura.
*273De otra parte, los esposos Rodríguez-Saldivar contaban con los permisos de A.R.Pe. para hacer la referida construcción. La razón por la cual no presentaron los pla-nos de construcción ante el Comité de Arquitectura de la Urbanización fue porque éste no estaba activo al momento de presentarse los planos en A.R.Pe. y solicitarse los co-rrespondientes permisos. Luego de reactivado, la Asocia-ción tampoco notificó quiénes componían el referido Co-mité, ni sus direcciones, para proceder con la presentación de planos de construcción.
En fin, somos del criterio que el alquiler independiente de la unidad de vivienda construida en el sótano de los Rodríguez-Saldivar no constituye una explotación comer-cial del terreno. Los referidos esposos no pretenden utili-zarla para vender u ofrecer productos o servicios, que es lo único que está prohibido. En otras palabras, la unidad de vivienda no será utilizada para operar algún negocio u ofi-cina profesional. Además, repetimos, la escritura de servi-dumbre permite expresamente el alquiler de las viviendas siempre y cuando sea para fines residenciales, para los cuales se construyó la unidad de vivienda en cuestión. Por lo cual, el alquiler de dicha unidad no desvirtúa el fin ex-clusivamente residencial de la Urbanización.
— O —

(1) Comercio, según definido por la vigésima segunda edición del Diccionario de la Lengua Española, Madrid, Ed. Espasa Calpe, 2001, T. I, págs. 598-599, significa “[t]ienda, almacén o establecimiento comercial”; “[n]egociación que se hace com-prando y vendiendo o permutando géneros o mercancías”; “lugar que, por abundar las tiendas, suele ser grande la concurrencia de gentes”.


(2) Distinto, quizás, sería el caso si las referidas restricciones hubieran estable-cido que las propiedades únicamente fueran unifamiliares.